 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
     KEITH K.,
 8
                                  Plaintiff,              Case No. C19-5110 TSZ
 9
                   v.                                     ORDER AFFIRMING THE
10                                                        COMMISSIONER’S FINAL
     COMMISSIONER OF SOCIAL SECURITY,                     DECISION AND DISMISSING THE
11                                                        CASE WITH PREJUDICE
                                  Defendant.
12

13          Plaintiff seeks review of the denial of his application for Supplemental Security Income
14 and Disability Insurance Benefits. Plaintiff contends the ALJ erred by rejecting his testimony

15 and four medical sources’ opinions. Dkt. 11. As discussed below, the Court AFFIRMS the

16 Commissioner’s final decision and DISMISSES the case with prejudice.

17                                             BACKGROUND
18          Plaintiff is currently 46 years old, has a high school education, and has no past relevant
19 work. Dkt. 8, Admin. Record (AR) 50. Plaintiff applied for benefits in January 2015, alleging

20 disability as of June 23, 2011. AR 229. Plaintiff’s applications were denied initially and on

21 reconsideration. AR 227, 228, 253, 254. After the ALJ conducted hearings in 2016 and 2017,

22 the ALJ issued a decision finding Plaintiff not disabled. AR 130, 163, 34-52.

23
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -1
 1                                         THE ALJ’S DECISION

 2            Utilizing the five-step disability evaluation process, 1 the ALJ found:

 3            Step one: Plaintiff has not engaged in substantial gainful activity since the June 2011
              alleged onset date.
 4
              Step two: Plaintiff has the following severe impairments: chondromalacia patellae;
 5            diabetes mellitus; gout; obesity; post-traumatic stress disorder (PTSD); social phobia;
              personality disorder, not otherwise specified; generalized anxiety disorder; major
 6            depressive disorder; and borderline personality disorder.

 7            Step three: These impairments do not meet or equal the requirements of a listed
              impairment. 2
 8
              Residual Functional Capacity: Plaintiff can perform light work, except he can never
 9            climb ladders, ropes, or scaffolds; occasionally climb ramps and stairs; occasionally
              balance, stoop, kneel, crouch, and crawl; and must avoid concentrated exposure to
10            vibrations and pulmonary irritants. Plaintiff can perform unskilled and semi-skilled
              tasks, up to a specific vocational preparation (SVP) level of 4. He can have no public
11            interaction, superficial contact with coworkers, and occasional interaction with
              supervisors. He can perform low-stress work, defined as requiring few decisions and few
12            changes. He can perform at a standard or ordinary pace but not a strict production rate
              pace in which he has no control over the speed of the work.
13
              Step four: Plaintiff has no past relevant work.
14
              Step five: As there are jobs that exist in significant numbers in the national economy that
15            Plaintiff can perform, he is not disabled.

16 AR 37-52. The Appeals Council denied Plaintiff’s request for review, making the ALJ’s

17 decision the Commissioner’s final decision. AR 1.

18                                              DISCUSSION

19            This Court may set aside the Commissioner’s denial of Social Security benefits only if

20 the ALJ’s decision is based on legal error or not supported by substantial evidence in the record

21 as a whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017). “Substantial evidence” is

22
     1
         20 C.F.R. §§ 404.1520, 416.920.
23   2
         20 C.F.R. Part 404, Subpart P, Appendix 1.
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -2
 1 more than a scintilla, less than a preponderance, and is such relevant evidence as a reasonable

 2 mind might accept as adequate to support a conclusion. Richardson v. Perales, 402 U.S. 389,

 3 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989). The ALJ is responsible

 4 for evaluating evidence, resolving conflicts in medical testimony, and resolving any other

 5 ambiguities that might exist. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). While the

 6 Court is required to examine the record as a whole, it may neither reweigh the evidence nor

 7 substitute its judgment for that of the ALJ. Thomas v. Barnhart, 278 F.3d 947, 954, 957 (9th Cir.

 8 2002). When the evidence is susceptible to more than one interpretation, the ALJ’s

 9 interpretation must be upheld if rational. Burch v. Barnhart, 400 F.3d 676, 680-81 (9th Cir.

10 2005). This Court “may not reverse an ALJ’s decision on account of an error that is harmless.”

11 Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

12 A.       Plaintiff’s Testimony

13          In a 2015 Function Report, Plaintiff stated that he cannot work due to lack of focus,

14 flashbacks, paranoia, and anxiety. AR 444. At the 2016 hearing, Plaintiff testified that he avoids

15 people. AR 141. Aside from medical appointments he only leaves his house once or twice a

16 month, to pay bills. AR 142. Diabetes and anxiety cause fatigue, so he can only work on a task

17 such as cleaning his home “for a little bit” before he gets tired and must rest for 15 to 20 minutes.

18 AR 151-52.

19          Where, as here, an ALJ determines a claimant has presented objective medical evidence

20 establishing underlying impairments that could cause the symptoms alleged, and there is no

21 affirmative evidence of malingering, the ALJ can only discount the claimant’s testimony as to

22 symptom severity by providing “specific, clear, and convincing” reasons that are supported by

23 substantial evidence. Trevizo, 871 F.3d at 678. The ALJ discounted Plaintiff’s testimony as
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -3
 1 inconsistent with his activities, objective medical evidence, and improvement with conservative

 2 treatment. AR 47-48.

 3          1.     Activities

 4          An ALJ may discount a claimant’s testimony based on daily activities that either

 5 contradict her testimony or that meet the threshold for transferable work skills. Orn v. Astrue,

 6 495 F.3d 625, 639 (9th Cir. 2007). Plaintiff argues that the ALJ did not explain how his activity

 7 of caring for his son contradicted his testimony. Dkt. 11 at 12. Even if that one activity did not,

 8 the ALJ cited going to a library or coffee shop nearly daily for multiple hours, which

 9 contradicted his testimony that he only left the house twice a month. AR 47, 46, 44. Plaintiff

10 developed new friendships, contradicting his testimony that he avoids people. AR 47 (citing AR

11 728, 734, 908, 945, 950, 951). Plaintiff’s activities were a clear and convincing reason to

12 discount his testimony.

13          2.     Objective Medical Evidence

14          “Although lack of medical evidence cannot form the sole basis for discounting

15 [symptom] testimony, it is a factor that the ALJ can consider in his credibility analysis.” Burch,

16 400 F.3d at 681. The ALJ relied on examinations showing normal orientation, mood, affect,

17 insight, judgment and thought content. See AR 48 (citing AR 656, 659, 671, 674, 775, 780, 811,

18 837, 884, 888-89, 896). Plaintiff argues that the normal mental status examinations were only

19 done “in passing” during appointments for unrelated issues, and the ALJ “cherry picked” the

20 evidence by ignoring three examining psychologists’ findings. Dkt. 11 at 12. Yet even their

21 examinations showed almost entirely normal results, except for mood and affect and sometimes

22 concentration. See AR 716-17, 901-02, 940-41, 992-93. These support, rather than undermine,

23 the ALJ’s conclusions. Lack of supporting objective medical evidence was another valid reason
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -4
 1 to discount Plaintiff’s testimony.

 2          3.      Treatment

 3          An ALJ may properly discount claimant testimony when the record shows the claimant

 4 “responded favorably to conservative treatment,” and failure to seek aggressive treatment can be

 5 a sufficient reason to discount claimant testimony. Tommasetti v. Astrue, 533 F.3d 1035, 1039-

 6 40 (9th Cir. 2008). Plaintiff concedes that he experienced “some improvement in social

 7 interactions with treatment,” but argues that he remained limited. Dkt. 11 at 12. The ALJ

 8 incorporated extensive social restrictions of no public contact, superficial coworker contact, and

 9 occasional supervisor contact into the RFC, and reasonably rejected Plaintiff’s testimony of more

10 extreme limitations. AR39. Improvement with conservative treatment was another clear and

11 convincing reason to discount Plaintiff’s testimony.

12          4.      Degree of Limitation

13          Plaintiff argues that the ALJ found that Plaintiff’s social interaction was markedly

14 limited, and this was consistent with Plaintiff’s testimony. Dkt. 11 at 12. At step three, when

15 considering whether Plaintiff had a listed mental impairment, the ALJ concluded that “[i]n

16 interacting with others, the claimant has a marked limitation.” AR 38. The ALJ rejected more

17 extreme limitations, however, because Plaintiff “was able to establish some friendships and

18 maintain some family relationships, including caring for his disabled son.” AR 38. As the ALJ

19 noted, the assessment at step three is “not a residual functional capacity assessment…. The

20 mental residual functional capacity assessment used at steps 4 and 5 of the sequential evaluation

21 process requires a more detailed assessment.” AR 39. In the RFC assessment, the ALJ accepted

22 evidence of social limitations and imposed extensive social restrictions. AR 39. However, the

23 ALJ rejected Plaintiff’s allegations of disabling social interaction limitations, such as being
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -5
 1 unable to leave the house more than twice a month except for medical appointments. There is no

 2 contradiction in accepting some serious limitations yet rejecting disabling limitations.

 3          Plaintiff also argues that the ALJ’s reasons for discounting his testimony did not

 4 specifically address his allegations of disrupted sleep, flashbacks, and fatigue that led to frequent

 5 breaks and taking a long time to complete tasks. Dkt. 11 at 12; AR 148, 151-52. Disrupted

 6 sleep, flashbacks, and fatigue are not functional limitations that could be incorporated into an

 7 RFC. There is no dispute that Plaintiff experiences symptoms from his impairments but, as

 8 discussed above, the ALJ reasonably discounted the severity he alleged. The ALJ limited

 9 Plaintiff’s lifting, standing/walking, postural movements, and stressors. AR 39. Although

10 Plaintiff testified that it takes him a long time to clean his living room, the ALJ reasonably

11 interpreted the record as a whole, including Plaintiff helping his parents clean their home and

12 farm and picking apples, to show that Plaintiff can work full-time in jobs consistent with his

13 limited RFC. See Burch, 400 F.3d at 680-81 (ALJ’s interpretation must be upheld if rational);

14 AR 44, 46, 904, 909, 952.

15          The Court concludes the ALJ provided multiple clear and convincing reasons, and thus

16 did not err by discounting Plaintiff’s testimony.

17 B.       Medical Opinions

18          A treating physician’s opinion is generally entitled to greater weight than an examining

19 physician’s opinion, and an examining physician’s opinion is entitled to greater weight than a

20 nonexamining physician’s opinion. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). An

21 ALJ may only reject the uncontradicted opinion of a treating or examining doctor by giving

22 “clear and convincing” reasons. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017). Even if

23 a treating or examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -6
 1 only reject it by stating “specific and legitimate” reasons. Id. The ALJ can meet this standard by

 2 providing “a detailed and thorough summary of the facts and conflicting clinical evidence,

 3 stating his interpretation thereof, and making findings.” Id. (citation omitted). “The ALJ must

 4 do more than offer his conclusions. He must set forth his own interpretations and explain why

 5 they, rather than the doctors’, are correct.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998).

 6          Only physicians and certain other qualified specialists are considered ‘[a]cceptable

 7 medical sources.’” Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (alteration in

 8 original); see 20 C.F.R. §§ 404.1502(a), (d), (e); 416.902(a), (i), (j). An ALJ may reject the

 9 opinion of a non-acceptable medical source, such as a mental health counselor, by giving reasons

10 germane to the opinion. Id.

11          1.     Kimberly Wheeler, Ph.D.

12          In October 2014, Dr. Wheeler examined Plaintiff and filled out a Psychological/

13 Psychiatric Evaluation form, opining that he had marked limitations in adapting to changes in

14 routine, communicating and performing effectively, and completing a normal work day and work

15 week without interruptions from psychologically based symptoms. AR 715-16. In October

16 2017, Dr. Wheeler again examined Plaintiff and opined the same marked limitations as well as a

17 marked limitation in asking simple questions or requesting assistance. AR 991. The ALJ gave

18 Dr. Wheeler’s marked limitations “little weight” because they were inconsistent with Plaintiff’s

19 activities. AR 49. Conflict with a claimant’s activities “may justify rejecting a treating

20 provider’s opinion.” Ghanim, 763 F.3d at 1162.

21          Plaintiff contends the identified activities are not inconsistent with the limitations Dr.

22 Wheeler opined, because he performed them “in a self-scheduled way, with chances for breaks,

23 no minimum standards, and with help if needed.” Dkt. 11 at 7 (citing Garrison, 759 F.3d at
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -7
 1 1016-17). Activities the ALJ cited included spending hours a day at a coffee shop or the library

 2 and interacting with people there, and meeting people and developing new friendship. AR 44,

 3 46, 47. These activities directly contradict Dr. Wheeler’s limitations. Plaintiff was able to adapt

 4 to different environments. Plaintiff was able to communicate effectively with people in the

 5 coffee shop and library. Spending multiple hours at a coffee shop or library, when Plaintiff

 6 could leave whenever he wanted, suggests he would be able to complete a normal work day.

 7 These activities provided a specific and legitimate reason to reject Dr. Wheeler’s opinions.

 8          The Court concludes the ALJ did not err by discounting Dr. Wheeler’s opinions.

 9          2.     Peter A. Weiss, Ph.D.

10          In July 2016, Dr. Weiss examined Plaintiff and opined that he had severe limitations in

11 maintaining punctual attendance and in completing a normal work day and week, and a marked

12 limitation in the ability to set realistic goals and plan independently. AR 939. The ALJ gave

13 these opinions “little weight” as inconsistent with the evidence discussed throughout the

14 decision. AR 49.

15          Plaintiff again argues that his activities are not inconsistent with the limitations Dr. Weiss

16 opined, because he could take breaks, get help, work at his own pace, and without any minimum

17 standard. Dkt. 11 at 8 (citing Garrison, 759 F.3d at 1016-17). Again, Plaintiff’s activities

18 contradict Dr. Weiss’ limitations. Spending multiple hours at a coffee shop or library around

19 multiple strangers suggests he would be able to complete a normal work day. He showed up

20 every day. He was able to set goals and plan sufficiently to maintain a home for himself and his

21 disabled adult son.

22          The Court concludes the ALJ did not err by discounting Dr. Weiss’ opinions.

23
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -8
 1          3.     C. Mark Anderson, Ph.D.

 2          In 2015, Dr. Anderson examined Plaintiff and opined that his “social interaction was

 3 severely compromised” and he would “probably continue to struggle with isolation and trust

 4 issues in his future,” but “[w]ith supportive counseling [he] should be able to gain psychological

 5 insight into managing his condition.” AR 903. The ALJ gave Dr. Anderson’s opinions “partial

 6 weight” and concluded that they supported the finding the Plaintiff could “adapt and manage his

 7 condition with mental health treatment” such as counseling. AR 49.

 8          Plaintiff contends that even with counseling he remained impaired. Dkt. 11 at 9. The

 9 ALJ accounted for Plaintiff’s social impairments in the RFC. AR 39. Plaintiff has not shown

10 any limitation opined by Dr. Anderson that was not accounted for in the RFC. See Turner v.

11 Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010) (concluding that the ALJ is not

12 required to provide reasoning to reject limitations that are reasonably incorporated into the RFC).

13          The ALJ did not err in his handling of Dr. Anderson’s opinions.

14          4.     Sandra Ames, LMHC

15          In 2016, Plaintiff’s treating mental health counselor, opined that he was markedly limited

16 in most work-related tasks. AR 928-32. The ALJ rejected the marked limitations because they

17 were unsupported by Ms. Ames’ treatment notes and inconsistent with Plaintiff’s activities and

18 other medical evidence. AR 49.

19          Plaintiff argues that his activities and the medical record were consistent with Ms. Ames’

20 opinions. Dkt. 11 at 11. On the contrary, Ms. Ames’ opined marked limitations in working in

21 proximity to others and interacting appropriately with the general public were contradicted by

22 Plaintiff’s ability to spend hours at a coffee shop or library around strangers. See AR 928, 929.

23 The opined marked limitation in maintaining socially appropriate behavior and adhering to basic
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -9
 1 neatness/cleanliness standards was contradicted by multiple mental status examinations showing

 2 a clean, hygienic appearance. See, e.g., AR 940, 992. He was able to set goals and plan

 3 sufficiently to maintain a home for himself and his disabled adult son.

 4         The Court concludes the ALJ did not err by discounting Ms. Ames’ opinions.

 5                                          CONCLUSION

 6         For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

 7 case is DISMISSED with prejudice.

 8         DATED this 3rd day of October, 2019.

 9

10
                                                        A
                                                        Thomas S. Zilly
                                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     - 10
